DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 01/03/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 2, 4, 6, 10-15 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended01/03/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Kurogi (US 2012/0241895 A1) in view of Takazawa (US 2013/0070133 A1) in view of Watanabe (US 2014/0253792 A1) in view of Ohkawa (US 2005/0237405 A1).

Regarding claim 2, Yamakawa teaches a semiconductor device comprising:
a pixel portion comprising a first pixel, a second pixel, a third pixel, and a fourth pixel (Yamakawa, Fig. 3, pixel array 32, A pixel may be either a pixel as configured in Figure 4 or Figure 9.);
wherein the pixel portion comprises: 
a photodiode (Yamakawa, Fig. 4, Photodiode 51, Fig. 9, Photodiode 51-1); 
a first transistor (Yamakawa, Fig. 4, transfer transistor 52, Fig. 9, transfer transistor 52-1);
 a second transistor (Yamakawa, Fig. 4, reset transistor 55, Fig. 9, reset transistor 55); 
a third transistor (Yamakawa, Fig. 4, amplifier transistor 53, Fig. 9, amplifier transistor 53); and 

wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the photodiode (Yamakawa, Fig. 4, transfer transistor 52, A source or drain of the first transistor is connected to an electrode of the photodiode. Fig. 9, transfer transistor 52-1, A source or drain of the first transistor is connected to an electrode of the photodiode.),
wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor, a gate of the third transistor, and one electrode of the capacitor (Yamakawa, Fig. 4, transfer transistor 52, The other of the source or drain is connected to 55, the gate of 53 and an electrode of 58 and 59 (through transistor 56). Fig. 9, transfer transistor 52-1, The other of the source or drain is connected to 55, the gate of 53 and an electrode of 58 and 59 (through transistor 56).), 
wherein the other electrode of the photodiode is electrically connected to the other electrode of the capacitor (Yamakawa, Figs. 4, 9 and 12-13, The other electrode of the photodiode and capacitor are connected to ground.), 
wherein a wiring electrically connected to a gate electrode of the first transistor (Yamakawa, Fig. 13, 42T-1), a wiring electrically connected to a gate electrode of the second transistor (Yamakawa, Fig. 13, 42R), and a wiring electrically connected to the other electrode of the photodiode (Yamakawa, Figs. 12-13, 68-1, Paragraphs 0128 and 0130, Wiring 68-1 is connected to ground which is also connected to the other electrode of the photodiode.) are formed in a same layer (Yamakawa, Fig. 13, Paragraphs 0129-0131), and 

However, Yamakawa does not teach a first switch and a second switch located outside the first pixel, the second pixel, the third pixel, and the fourth pixel; a first wiring located outside the first pixel, the second pixel, the third pixel, and the fourth pixel; a second wiring electrically connected to the first pixel and the second pixel; and a third wiring electrically connected to the third pixel and the fourth pixel, a wiring directly connected to one of a source and a drain of the third transistor is formed in the layer, wherein a first terminal of the first switch is electrically connected to the first wiring, wherein a second terminal of the first switch is electrically connected to the second wiring, wherein a first terminal of the second switch is electrically connected to the first wiring, wherein a second terminal of the second switch is electrically connected to the third wiring, wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a first step in one frame period, wherein the first switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the second wiring, and an electric signal is configured to be read from the first pixel and the second pixel in a second step in the one frame period after the first step, wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a third step in the one frame period after the second step, and wherein the second switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the third wiring, and an electric signal is configured to be read from the third pixel and the fourth pixel in a fourth step in the one frame period after the third 
In reference to Kurogi, Kurogi teaches a silicon oxide film (Kurogi, Fig. 3, insulation layer 121, Paragraph 0077) over a photodiode (Kurogi, Fig. 3, photodiode 21 including 101pa, Paragraph 0061); a light-blocking layer including tungsten over the silicon oxide film (Kurogi, Fig. 3, light shielding layer 122 and flattening film 123, Paragraph 0077), and a color filter over the light-blocking layer (Kurogi, Fig. 3, color filter CF, Paragraph 0079).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yamakawa with the insulation layer, light-blocking layer and color filter as seen in Kurogi to allow the device to form color images, prevent stray light from crossing between pixels, and provide an insulating surface to form the light-blocking layer and color filter on.
However, the combination of Yamakawa and Kurogi does not teach a first switch and a second switch located outside the first pixel, the second pixel, the third pixel, and the fourth pixel; a first wiring located outside the first pixel, the second pixel, the third pixel, and the fourth pixel; a second wiring electrically connected to the first pixel and the second pixel; and a third wiring electrically connected to the third pixel and the fourth pixel, a wiring directly connected to one of a source and a drain of the third transistor is formed in the layer, wherein a first terminal of the first switch is electrically connected to the first wiring, wherein a second terminal of the first switch is electrically connected to the second wiring, wherein a first terminal of the second switch is 
In reference to Takazawa, Takazawa teaches a semiconductor device (Takazawa, Fig. 7) comprising:
a pixel portion comprising a first pixel, a second pixel, a third pixel, and a fourth pixel (Takazawa, Fig. 7, Pixel 1, The first and second pixels are the pixels on the first row and the third and fourth pixels are on the second row.);
a first switch and a second switch located outside the first pixel, the second pixel, the third pixel, and the fourth pixel (Takazawa, Fig. 7, Switch 12, The first switch is connected to the first row and the second switch is connected to the second row.);
a first wiring located outside the first pixel, the second pixel, the third pixel, and the fourth pixel (Takazawa, Fig. 7, Element VDD);

a third wiring electrically connected to the third pixel and the fourth pixel (Takazawa, Fig. 7, Power supply line 13 of the second row.), 
wherein a first terminal of the first switch is electrically connected to the first wiring (Takazawa, Fig. 7, Element T2 of the first row.),
wherein a second terminal of the first switch is electrically connected to the second wiring (Takazawa, Fig. 7, Element T1 of the first row.),
wherein a first terminal of the second switch is electrically connected to the first wiring (Takazawa, Fig. 7, Element T2 of the second row.),
wherein a second terminal of the second switch is electrically connected to the third wiring (Takazawa, Fig. 7, Element T1 of the second row.),
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a first step (Takazawa, Fig. 6, Time t1-t3, Paragraphs 0087-0088 and 0101), 
wherein the first switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the second wiring, and an electric signal is configured to be read from the first pixel and the second pixel in a second step after the first step (Takazawa, Fig. 6, Time t10-t11, Paragraph 0102, Fig. 7, Paragraph 0126, Fig. 8, second amplification transistor 111, Paragraph 0079, In order to readout a signal at time t10-t11 for the embodiment 2 of Figures 7 and 8, the first switch must be on to connect the second amplification transistor to VDD (a potential of the first wiring is configured to be supplied to the second wiring).);

These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa and Kurogi with the pixel power controlling circuit of Takazawa to suppress an increase in current consumption by turning off power to pixel rows not in use (Takazawa, Paragraph 0133).
However, the combination of Yamakawa, Kurogi and Takazawa does not teach a wiring directly connected to one of a source and a drain of the third transistor is formed in the layer, wherein the first step in one frame period, the second step in the one frame period, wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a third step in the one frame period after the second step, and an electric signal is configured to be read from the third pixel and the fourth pixel in a fourth step in the one frame period after the third step.
In reference to Watanabe, Watanabe teaches capturing a first image (Watanabe, Fig. 2, High image 201) and a second image (Watanabe, Fig. 2, Low image 202) in one 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa, Kurogi and Takazawa with the method of performing image capture as seen in Watanabe to capture an image with a dynamic range wider than the range of the image sensor and produce a better exposed image (Watanabe, Paragraph 0004). Further, to capture the second image (Watanabe, Fig. 2, Low image 202) for producing the HDR image, the steps of capturing an image of Takazawa would be repeated with a shorter exposure time. Therefore, the first step is considered to be the reset of the first through fourth pixels of the first image, the second step is considered to be the reading of the first and second pixels of the first image, the third step is considered to be the reset of the first through fourth pixels of the second image, and the fourth step is considered to be the reading of the third and fourth pixels of the second image. 
However, the combination of Yamakawa, Kurogi, Takazawa and Watanabe does not teach a wiring directly connected to one of a source and a drain of the third transistor is formed in the layer.
In reference to Ohkawa, Ohkawa teaches a first transistor (Ohkawa, Fig. 1, transfer transistor TG1), a second transistor (Ohkawa, Fig. 1, reset transistor RST), and a third transistor (Ohkawa, Fig. 1, source follower transistor SF-Tr), a wiring electrically connected to a gate electrode of the first transistor (Ohkawa, Fig. 3, TG line 32b, Paragraph 0084), a wiring electrically connected to a gate electrode of the second 
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa, Kurogi, Takazawa and Watanabe with a wiring directly connected to one of a source and a drain of the third transistor in the wiring layer of Yamakawa (Fig. 13) to provide a lead interconnection for a voltage line (Ohkawa, Paragraph 0096). That is, Yamakawa discloses amplifier transistor 53 and reset transistor 55 are both connected to VDD but does not disclose the connection to VDD in the wiring layout. Ohkawa provides explicit disclosure of connecting a reset transistor and amplification (source follower) transistor to a voltage line using a wiring formed in a first wiring layer (Ohkawa, Figs. 3 and 4).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Kurogi (US 2012/0241895 A1) in view of Takazawa (US 2013/0070133 A1) in view of Watanabe (US 2014/0253792 A1) in view of Ohkawa (US 2005/0237405 A1) in view of Yamazaki et al. (US 2011/0147739 A1).


However, the combination of Yamakawa, Kurogi, Takazawa, Watanabe and Ohkawa does not teach wherein a channel formation region of the first transistor includes an oxide semiconductor.
In reference to Yamazaki et al. (hereafter referred as Yamazaki), Yamazaki teaches a channel formation region of the transistor includes an oxide semiconductor (Yamazaki, Paragraphs 0001, 0055-0056 and 0193).
These arts are analogous since they are all related to semiconductor devices using transistors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Yamakawa, Kurogi, Takazawa, Watanabe and Ohkawa with the transistor of Yamazaki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Yamakawa, Kurogi, Takazawa, Watanabe and Ohkawa with the transistor of Yamazaki since it is a known type of transistor and would provide high field-effect mobility and would provide similar and expected results. That is, to use the transistor of Yamazaki for the first transistor. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Kurogi (US 2012/0241895 A1) Takazawa (US 2013/0070133 A1) in view of Watanabe (US 2014/0253792 A1) in view of Ohkawa (US 2005/0237405 A1) in view of Yamazaki et al. (US 2011/0147739 A1) in view of Xu (US 2006/0203114 A1).

Regarding claim 6, the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa and Yamazaki teaches the semiconductor device according to claim 4 (see claim 4 analysis), wherein the first and second switch are a double throw switch to connect to either Vdd or ground (Takazawa, Fig. 7).
However, the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa and Yamazaki does not teach wherein the first switch is a first transistor whose channel formation region includes a single-crystal semiconductor, wherein the second switch is a second transistor whose channel formation region includes a single-crystal semiconductor nor and wherein the first transistor is stacked over the first switch and the second switch.
In further reference to Takazawa, Takazawa teaches and wherein the first transistor is stacked over the first switch and the second switch (Takazawa, Figs. 3, 4, 5 and 7, Paragraph 0063, 0065-0066 and 0080, Takazawa teaches a first substrate 20 stacked over a second substrate 21 (Figure 3). The transfer transistor may be placed in a first substrate 20 (Figure 4). Circuit elements including the vertical scanning circuit 
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa and Yamazaki with the method of placing a pixel array and circuit elements on separate substrates as seen in Takazawa to preventing an increase in a chip area (Takazawa, Paragraph 0120).
However, the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa and Yamazaki does not teach wherein the first switch is a first transistor whose channel formation region includes a single-crystal semiconductor, wherein the second switch is a second transistor whose channel formation region includes a single-crystal semiconductor.
In reference to Xu, Xu teaches a method of connecting pixels to Vdd or ground using two switches (Xu, Fig. 2, Elements 40 and 125, Paragraph 0012).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa and Yamazaki with the two switch method as seen in Xu.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).


However, the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa, Yamazaki and Xu does not teach wherein the transistors of the first and second switch have channel formation region which include a single-crystal semiconductor, 
In further reference to Yamazaki, Yamazaki teaches wherein a channel formation region of a transistor includes a single-crystal semiconductor (Yamazaki, Paragraphs 0001, 0055-0056 and 0193).
These arts are analogous since they are all related to semiconductor devices using transistors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa, Yamazaki and Xu with the transistor of Yamazaki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex .

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Kurogi (US 2012/0241895 A1) in view of Ohkawa (US 2005/0237405 A1).

Regarding claim 10, Yamakawa teaches a semiconductor device comprising a pixel portion (Yamakawa, Fig. 3, pixel array 32), the pixel portion (Yamakawa, Fig. 4 or Fig. 9, A pixel may be either a pixel as configured in Figure 4 or Figure 9.) comprising: 
a photodiode (Yamakawa, Fig. 4, Photodiode 51, Fig. 9, Photodiode 51-1); 
a first transistor (Yamakawa, Fig. 4, transfer transistor 52, Fig. 9, transfer transistor 52-1);
 a second transistor (Yamakawa, Fig. 4, reset transistor 55, Fig. 9, reset transistor 55); 
a third transistor (Yamakawa, Fig. 4, amplifier transistor 53, Fig. 9, amplifier transistor 53); and 
a capacitor (Yamakawa, Fig. 4, Capacitor 58 or 59, Fig. 9, Capacitor 58 or 59), 
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the photodiode (Yamakawa, Fig. 4, transfer transistor 52, A source 
wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor, a gate of the third transistor, and one electrode of the capacitor (Yamakawa, Fig. 4, transfer transistor 52, The other of the source or drain is connected to 55, the gate of 53 and an electrode of 58 and 59 (through transistor 56). Fig. 9, transfer transistor 52-1, The other of the source or drain is connected to 55, the gate of 53 and an electrode of 58 and 59 (through transistor 56).), 
wherein the other electrode of the photodiode is electrically connected to the other electrode of the capacitor (Yamakawa, Figs. 4 and 9, The other electrode of the photodiode and capacitor are connected to ground.), 
wherein a wiring electrically connected to a gate electrode of the first transistor (Yamakawa, Fig. 13, 42T-1), a wiring electrically connected to a gate electrode of the second transistor (Yamakawa, Fig. 13, 42R), and a wiring electrically connected to the other electrode of the photodiode (Yamakawa, Figs. 12-13, 68-1, Paragraphs 0128 and 0130, Wiring 68-1 is connected to ground which is also connected to the other electrode of the photodiode.) are formed in a same layer (Yamakawa, Fig. 13, Paragraphs 0129-0131), and 
wherein the semiconductor device is an imaging device (Yamakawa, Fig. 3, pixel array 32, Paragraph 0056).

In reference to Kurogi, Kurogi teaches a silicon oxide film (Kurogi, Fig. 3, insulation layer 121, Paragraph 0077) over a photodiode (Kurogi, Fig. 3, photodiode 21 including 101pa, Paragraph 0061); a light-blocking layer including tungsten over the silicon oxide film (Kurogi, Fig. 3, light shielding layer 122 and flattening film 123, Paragraph 0077), and a color filter over the light-blocking layer (Kurogi, Fig. 3, color filter CF, Paragraph 0079).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yamakawa with the insulation layer, light-blocking layer and color filter as seen in Kurogi to allow the device to form color images, prevent stray light from crossing between pixels, and provide an insulating surface to form the light-blocking layer and color filter on.
However, the combination of Yamakawa and Kurogi does not teach a wiring directly connected to one of a source and a drain of the third transistor is formed in the layer.
In reference to Ohkawa, Ohkawa teaches a first transistor (Ohkawa, Fig. 1, transfer transistor TG1), a second transistor (Ohkawa, Fig. 1, reset transistor RST), and a third transistor (Ohkawa, Fig. 1, source follower transistor SF-Tr), a wiring electrically connected to a gate electrode of the first transistor (Ohkawa, Fig. 3, TG line 32b, 
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa and Kurogi with a wiring directly connected to one of a source and a drain of the third transistor in the wiring layer of Yamakawa (Fig. 13) to provide a lead interconnection for a voltage line (Ohkawa, Paragraph 0096). That is, Yamakawa discloses amplifier transistor 53 and reset transistor 55 are both connected to VDD but does not disclose the connection to VDD in the wiring layout. Ohkawa provides explicit disclosure of connecting a reset transistor and amplification (source follower) transistor to a voltage line using a wiring formed in a first wiring layer (Ohkawa, Figs. 3 and 4).

Regarding claim 11, the combination of Yamakawa, Kurogi and Ohkawa teaches the semiconductor device according to claim 10 (see claim 10 analysis), wherein the silicon oxide film is in contact with the photodiode; and wherein the light-blocking layer including tungsten is in contact with the silicon oxide film (Kurogi, Fig. 3).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Kurogi (US 2012/0241895 A1) in further view of Itonaga (US 2007/0128954 A1) in view of Ohkawa (US 2005/0237405 A1).

Regarding claim 14, Yamakawa teaches a semiconductor device comprising a pixel portion (Yamakawa, Fig. 3, pixel array 32), the pixel portion (Yamakawa, Fig. 4 or Fig. 9, A pixel may be either a pixel as configured in Figure 4 or Figure 9.) comprising: 
a photodiode (Yamakawa, Fig. 4, Photodiode 51, Fig. 9, Photodiode 51-1); 
a first transistor (Yamakawa, Fig. 4, transfer transistor 52, Fig. 9, transfer transistor 52-1);
 a second transistor (Yamakawa, Fig. 4, reset transistor 55, Fig. 9, reset transistor 55); 
a third transistor (Yamakawa, Fig. 4, amplifier transistor 53, Fig. 9, amplifier transistor 53); and 
a capacitor (Yamakawa, Fig. 4, Capacitor 58 or 59, Fig. 9, Capacitor 58 or 59), 
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the photodiode (Yamakawa, Fig. 4, transfer transistor 52, A source or drain of the first transistor is connected to an electrode of the photodiode. Fig. 9, transfer transistor 52-1, A source or drain of the first transistor is connected to an electrode of the photodiode.),
wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor, a gate of the third transistor, and one electrode of the capacitor (Yamakawa, Fig. 4, transfer transistor 52, The other of the source or drain is connected to 55, the gate of 53 and an electrode of 
wherein the other electrode of the photodiode is electrically connected to the other electrode of the capacitor (Yamakawa, Figs. 4 and 9, The other electrode of the photodiode and capacitor are connected to ground.), 
wherein a wiring electrically connected to a gate electrode of the first transistor (Yamakawa, Fig. 13, 42T-1), a wiring electrically connected to a gate electrode of the second transistor (Yamakawa, Fig. 13, 42R), and a wiring electrically connected to the other electrode of the photodiode (Yamakawa, Figs. 12-13, 68-1, Paragraphs 0128 and 0130, Wiring 68-1 is connected to ground which is also connected to the other electrode of the photodiode.) are formed in a same layer (Yamakawa, Fig. 13, Paragraphs 0129-0131), and 
wherein the semiconductor device is an imaging device (Yamakawa, Fig. 3, pixel array 32, Paragraph 0056).
However, Yamakawa does not teach a silicon oxide film over the photodiode; a light-blocking layer including tungsten over the silicon oxide film, a color filter over the light-blocking layer, wherein, in a plan view, a first conductive layer comprising a region serving as a gate electrode of the first transistor, a second conductive layer comprising a region serving as a gate electrode of the second transistor and a third conductive layer comprising a region serving as a gate electrode of the third transistor have shapes different from each other, wherein, in a plan view, an opening that reaches the second conductive layer is displaced from center of the second conductive layer, wherein, in a 
In reference to Kurogi, Kurogi teaches a silicon oxide film (Kurogi, Fig. 3, insulation layer 121, Paragraph 0077) over a photodiode (Kurogi, Fig. 3, photodiode 21 including 101pa, Paragraph 0061); a light-blocking layer including tungsten over the silicon oxide film (Kurogi, Fig. 3, light shielding layer 122 and flattening film 123, Paragraph 0077), and a color filter over the light-blocking layer (Kurogi, Fig. 3, color filter CF, Paragraph 0079).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yamakawa with the insulation layer, light-blocking layer and color filter as seen in Kurogi to allow the device to form color images, prevent stray light from crossing between pixels, and provide an insulating surface to form the light-blocking layer and color filter on.
However, the combination of Yamakawa and Kurogi does not teach wherein, in a plan view, a first conductive layer comprising a region serving as a gate electrode of the first transistor, a second conductive layer comprising a region serving as a gate electrode of the second transistor and a third conductive layer comprising a region serving as a gate electrode of the third transistor have shapes different from each other, wherein, in a plan view, an opening that reaches the second conductive layer is displaced from center of the second conductive layer, wherein, in a plan view, an opening that reaches the third conductive layer is displaced from center of the third 
In reference to Itonaga, Itonaga teaches wherein, in a plan view, a first conductive layer comprising a region serving as a gate electrode of the first transistor (Itonaga, Fig. 4, transfer gate electrode 76, Paragraph 0059, and 0097), a second conductive layer comprising a region serving as a gate electrode of the second transistor (Itonaga, Fig. 4, reset gate electrode 77, Paragraph 0059, and 0097) and a third conductive layer comprising a region serving as a gate electrode of the third transistor (Itonaga, Fig. 4, amplifying gate electrode 78, Paragraph 0059, and 0097) have shapes different from each other (Itonaga, Fig. 4, The gates have different shapes.), 
wherein, in a plan view, an opening that reaches the second conductive layer is displaced from center of the second conductive layer (Itonaga, Fig. 4, extension section 77a, Paragraph 0098), wherein, in a plan view, an opening that reaches the third conductive layer is displaced from center of the third conductive layer (Itonaga, Fig. 4, extension section 78a (mislabeled “78” on the extension section of Tr3), Paragraph 0098, Fig. 6C, contact section 88, Paragraph 0098).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa and Kurogi with the different gate shapes as seen in Itonaga to protect against damage that may occur at the time of forming the contact section (Itonaga, Paragraph 0100).

In reference to Ohkawa, Ohkawa teaches a first transistor (Ohkawa, Fig. 1, transfer transistor TG1), a second transistor (Ohkawa, Fig. 1, reset transistor RST), and a third transistor (Ohkawa, Fig. 1, source follower transistor SF-Tr), a wiring electrically connected to a gate electrode of the first transistor (Ohkawa, Fig. 3, TG line 32b, Paragraph 0084), a wiring electrically connected to a gate electrode of the second transistor (Ohkawa, Fig. 3, RST line 32c, Paragraph 0084), and a wiring making electrical connection to one of a source and a drain of the third transistor with no intervening transistor (Ohkawa, Fig. 3, lead interconnection 32g and contact plug 30g, Paragraph 0084) are formed in a same layer (Ohkawa, Fig. 3, Paragraph 0084).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa, Kurogi and Itonaga with a wiring directly connected to one of a source and a drain of the third transistor in the wiring layer of Yamakawa (Fig. 13) to provide a lead interconnection for a voltage line (Ohkawa, Paragraph 0096). That is, Yamakawa discloses amplifier transistor 53 and reset transistor 55 are both connected to VDD but does not disclose the connection to VDD in the wiring layout. Ohkawa provides explicit disclosure of connecting a reset transistor and amplification (source follower) transistor to a voltage line using a wiring formed in a first wiring layer (Ohkawa, Figs. 3 and 4).
Claim 12 is rejected for the same reasons as claim 14.

Regarding claim 15, the combination of Yamakawa, Kurogi, Itonaga and Ohkawa teaches the semiconductor device according to claim 10 (see claim 10 analysis), wherein the silicon oxide film is in contact with the photodiode; and wherein the light-blocking layer including tungsten is in contact with the silicon oxide film (Kurogi, Fig. 3).
Claim 13 is rejected for the same reasons as claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        
/JAMES M HANNETT/Primary Examiner, Art Unit 2698